       Case 6:21-cv-00051-ADA Document 31 Filed 09/10/21 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION



 BCS SOFTWARE, LLC,

            Plaintiff



            v.
                                            Case No. 6:21-cv-0051-ADA


ZOHO CORPORATION



            Defendant.




            JOINT CLAIM CONSTRUCTION STATEMENT

      Plaintiff BCS Software, LLC (“BCS”) and Defendant Zoho Corporation

(“Zoho”) respectfully submit this Joint Claim Construction Statement for the

asserted claims of U.S. Patent No. 8,819,120 (“the ‘120 Patent”).




                                                                    PAGE |1
         Case 6:21-cv-00051-ADA Document 31 Filed 09/10/21 Page 2 of 4




I.      DISPUTED CLAIM TERMS



        A.    Term 1: File List (Claims 1, 6, 12, 15, 19, 20 and 21)


      Plaintiff’s Construction           Defendant’s Construction



      No construction                    “a logic interface displayed on a
      necessary/plain and ordinary       client machine that allows a user to
      meaning                            download or upload files to a store on
                                         a network, notifies users when files
                                         are available for download, and lists
                                         available files”
      Or in the alternative, “logic
      interface displayed on a client
      machine that allows a user to
      download from or upload files
      to a store on a network”




        B. Term 2: Internal Mail (Claims 12 and 19)


     Plaintiff’s Construction           Defendant’s Construction



     No construction necessary/plain    “a private electronic
     and ordinary meaning               communication system that uses
                                        only internal identifiers to deliver
                                        email and delivers email to users
                                        through a private server”




                                                                       PAGE |3
       Case 6:21-cv-00051-ADA Document 31 Filed 09/10/21 Page 3 of 4



Dated: September 10, 2021,             Respectfully submitted,

                                       /s/ Thomas G. Fasone III
                                       Thomas G. Fasone, III
                                       Texas State Bar No. 0785382
                                       tfasone@inventorsfirst.com
                                       Inventors First Law Group, PLLC
                                       2355 Thomas Ave, No. 2010
                                       Dallas, Texas 75201
                                       Telephone: (214) 402-5101



                                       Raymond W. Mort, III
                                       Texas State Bar No. 0791308
                                       raymort@austinlaw.com
                                       THE MORT LAW FIRM, PLLC
                                       100 Congress Ave, Suite 2000
                                       Austin, Texas 78701
                                       Tel/Fax: (512) 865-7950




                                                                 PAGE |4
        Case 6:21-cv-00051-ADA Document 31 Filed 09/10/21 Page 4 of 4



Dated: September 10, 2021,                Respectfully submitted,


                                     By: /s/ Ryan J. Marton
                                         Darryl J. Adams (TX Bar No.
                                         00796101)
                                         dadams@sgbfirm.com
                                         SLAYDEN GRUBERT BEARD PLLC
                                         401 Congress Ave., Suite 1650
                                         Austin, TX 78701
                                         tel: 512.402.3550
                                         fax: 512.402.6865

                                    Ryan Marton (admitted pro hac vice 223979)
                                    Carolyn Chang (admitted pro hac vice
                                    217933)
                                    Phillip Haack (admitted pro hac vice 262060)
                                    MARTON RIBERA SCHUMANN & CHANG
                                    LLP
                                    548 Market Street, Suite 36117
                                    San Francisco, CA 94104
                                    Telephone: (415) 360-2515
                                    Email: ryan@martonribera.com
                                            carolyn@martonribera.com
                                            phil@martonribera.com

                                    Attorneys for Defendant Zoho Corporation




                                                                    PAGE |5
